Citation Nr: 1243183	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Stephen Wenger, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from January to September 1943.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for bilateral hearing loss and assigned a 10 percent disability rating, effective April 2003.  

As a result of an October 2011 Board decision, service connection for bilateral hearing loss was restored at a 40 percent disability rating, effective September 12, 1943.  The Veteran continues to assert that his bilateral hearing loss warrants the assignment of a disability rating in excess of 40 percent.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 


REMAND

The Veteran has been afforded VA audiology Compensation and Pension examinations during the pendency of his appeal, to include in January 2006, September 2010, and March 2012.  However, none of the recent audiology evidence, including the examination reports, includes any discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an examination to determine the severity of his service-connected bilateral hearing loss.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner must also describe the functional effects of the Veteran's service-connected bilateral hearing loss.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.   

4.  Following the above, the RO must readjudicate the Veteran's claim for entitlement to a rating in excess of 40 percent for bilateral hearing loss.   If the benefit on appeal remains denied, a supplemental statement of the case must be issued, and the Veteran and his attorney must be afforded an opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

4.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

